

117 S1763 IS: High Risk Rural Roads Safety Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1763IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Kelly (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to establish a high risk rural roads safety program, and for other purposes.1.Short titleThis Act may be cited as the High Risk Rural Roads Safety Act of 2021.2.High risk rural roads safety grant programSection 148 of title 23, United States Code, is amended by adding at the end the following:(l)High risk rural roads program set-aside(1)Definition of Indian Tribe(A)In generalIn this subsection, the term Indian Tribe has the meaning given the term in section 207(m)(1).(B)InclusionsIn this subsection, the term Indian Tribe includes a Native village and a Native Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).(2)Reservation of funds(A)In generalOf the funds apportioned to a State under section 104(b)(3) for each fiscal year, the Secretary shall reserve an amount such that the Secretary reserves a total under this subsection of $750,000,000, of which—(i)$150,000,000 shall be for grants to Indian Tribes under paragraph (3); and(ii)$600,000,000 shall be apportioned to States in accordance with paragraph (4).(B)Not transferableAmounts reserved under this paragraph shall not be transferable.(3)Tribal grant program(A)In generalThe Secretary, in consultation with the Secretary of the Interior, shall establish a program to provide grants to Indian Tribes to improve safety on high risk rural roads.(B)ApplicationsTo be eligible to receive a grant under the program, an Indian Tribe shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(C)Use of fundsAn Indian Tribe may use funds from a grant under this paragraph only for a highway safety improvement project on a high risk rural road.(D)State strategic highway safety planA project carried out under this paragraph shall not be required to be included in a State strategic highway safety plan.(E)Federal shareThe Federal share of the cost of a project carried out with a grant under the program may be up to 100 percent.(4)State apportionment(A)In generalThe Secretary shall apportion amounts under paragraph (2)(A)(ii) to States based on the proportion that—(i)the amount apportioned to the State under section 104(b)(3) for the fiscal year; bears to(ii)the amount apportioned to all States under section 104(b)(3) for the fiscal year.(B)Allocation within a StateFunds apportioned to a State under this paragraph shall be obligated in areas of the State in which the population is not more than 50,000, based on the proportion that—(i)the population of the applicable area of the State; bears to(ii)the total population of all areas of the State with a population of not more than 50,000.(C)ReservationFor each fiscal year, a State may reserve not more than 2 percent of the funds apportioned to a State under this paragraph to provide technical assistance to assist areas of the State described in subparagraph (B) in carrying out an eligible project under subparagraph (D).(D)Eligible projects(i)In generalA State may use amounts apportioned under this paragraph only for a highway safety improvement project on a high risk rural road.(ii)SelectionTo the maximum extent practicable, in selecting projects to carry out under this paragraph, a State shall consult with the unit of local government representing the area in which the project will be carried out.(E)Federal shareThe Federal share of the cost of a project carried out under this paragraph shall be 100 percent..